DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Claims 1 and 14 have been amended, no claims were canceled and/or added. Therefore, claims 1, 2, 4-9, 11-15, 17 and 20 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 2, 4-6, 8, 11-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilmar (DE 102013213721; provided in the IDS and machine translation is used) in view of Wang (US 2006/0285350) and further in view of Seubert et al. (Seubert; US 2010/0238681).
For claim 1, Hilmar discloses a detection system [E.g. 0042: a fire alarm system 100 having a plurality of optical smoke detection modules 1 and a plurality of associated E.g. 0050: the rack 20 has a central evaluation unit 26 in order to bundle the respective fire alarms originating from the plurality of optical smoke detection modules 1. The then centrally issued fire alarm ALARM may also include information that has triggered the optical smoke detection modules 1] within a predetermined area [E.g. 0043, 0050] comprising: 
a light source [E.g. 0052, Fig. 1: light source 24];
a fiber harness having at least one fiber optic cable for transmitting light from the light source located at a first end of the fiber optic cable through a node defined at a second end of the fiber optic cable and intro a predetermined area [E.g. 0018: the entire electronics including LED and photosensor for the optical detection of a conventional smoke detector is removed. The pulsed light for generating scattered light and its optical detection instead takes place via an optoelectronic evaluation module which is located outside the radioactive area or the potentially explosive area (see FIG. 1). The connection between the now "electronics-free" smoke detection module and the optoelectronic evaluation module via optical fibers, such. B. glass fiber or Glass fiber bundles that are radiation-resistant. The distance between the optical smoke detection module and the opto-electrical evaluation module can be in the range of up to several 100 meters or even up to several kilometers. In practical use in a nuclear power plant, the corresponding length of the optical waveguide should be in the range of 100 m to 300 m. In addition, there are commercially available radiation-resistant glass fibers; 0053-0054, 0064; Fig. 1: optical waveguide 3]; 
a control system [E.g. 0050:  central evaluation unit 26] operably coupled to the fiber harness such that scattered light associated with the node is transmitted to the control system via the fiber optic cable [E.g. 0050, 0065-0066; Figs. 1 and 6], wherein the control system analyzes at least one of a presence and magnitude of the one or more conditions at the node [E.g. 0052: The illustrated exemplary optoelectrical evaluation modules 2 are configured in a corresponding manner for the optical connection to the respective external optical smoke detection module 1 via the respective two optical waveguides 3. The respective evaluation module 2 has an optical input 21 and an optical output 22 in each case for receiving one of the optical waveguides 3. Furthermore, the optical input 21 with a light receiver 23 and the optical output 22 with a light source 24 are optically connected. In the present example, the light receiver 23 is a photodiode. It may alternatively be a phototransistor or a phototube. The light source 24 shown in the example of the present Fig. 1 is an LED, such as. As an IR LED, a blue-emitting or a UV LED. It may alternatively be a light bulb or a xenon flash tube. The optoelectronic evaluation module 2 furthermore has an electronic evaluation unit 25 for evaluating a receiver signal originating from the light receiver 23 and for outputting a fire alarm ALARM or a message if the receiver signal deviates in an impermissible manner from a comparison value; 0066, Figs. 1 and 7]; and 
an optical element  disposed at the node and through which the light is transmitted from the node intro the predetermined area [E.g. 0054: In the case 4 shown, an optical receptacle 7 for receiving the optical fiber forward conductor 31 and the optical fiber return conductor 32 is arranged in each case. E denotes the respective optical fiber end. In the present case, the light extraction unit 5 and the light coupling unit 6 are each formed as a plano-convex lens, wherein the flat side of the respective lens is flush with the likewise plane executed respective optical fiber end e. Alternatively, as shown in the example of FIG. 1, the end of an optical waveguide 31, 32 may be formed in such a way that it simultaneously forms the optical lens and thus the light coupling-out unit 5 or the light coupling unit 6; 0064: FIG. 6 shows a side view of an E.g. 0051; Figs. 2 and 6: element 6 define the scattering angle at which the smoke sensing node detects scattering light due to smoke particle].
Hilmar fails to expressly disclose that the fiber optic cable includes a plurality of nodes defined in the fiber optic cable, that the optical element is disposed at each of the plurality of nodes and wherein the fiber optic cable has a plurality of fiber branches extending therefrom, and each branch of the plurality of branches includes a node of the plurality of nodes.
However, as shown by Wang, it was well known in the art of optical cables to include a fiber optic cable that includes a plurality of nodes defined in the fiber optic cable, an optical element is disposed at each of the plurality of nodes and wherein the fiber optic cable has a plurality of fiber branches extending therefrom, and each branch of the plurality of branches includes a node of the plurality of nodes [E.g. 0022-0023, 0005, see the details of Fig. 7 and Fig. 9a: see branched optical fiber extended from the fiber optic coupler 104].
It would have been obvious to one of ordinary skill in the art of optical fibers before the effective filling date of the claimed invention to modify Hilmar with the teaching of Wang in order to enable the fiber optic cable to cover a larger area when needed by including many branches extending from the fiber optic cable, also it is merely combining prior art element according to known method to yield predicable results.

However, as shown by Seubert, it was well known in the art of optical cables to include an optical element that is a parabolic mirror [E.g. 0016, 0015].
It would have been obvious to one of ordinary skill in the art of optical fibers before the effective filling date of the claimed invention to modify Hilmar in view of Wang with the teaching of Seubert because parabolic mirrors have the ability to focus collimated light without introducing spherical aberration, also it is merely combining prior art element according to known method to yield predicable results.
	For claim 2, Hilmar discloses wherein the optical element is an expanding optical element [E.g. 0054, see also 0051].
For claim 4, Hilmar discloses wherein the optical element reduces divergence of an outgoing light and/or increases an amount of scattered light received by the node [E.g. 0051, 0054]..
For claim 5, Hilmar discloses wherein the optical element is a focusing lens [E.g. 0054].
For claim 6, Hilmar discloses wherein the optical element is fused to the node [E.g. 0051, 0054, Figs. 1 and 2].
For claim 8, Hilmar discloses wherein the optical element is configured to reduce scattering of light off of a lens face [E.g. 0051, 0054].
For claim 11, Although Hilmar in view of Wang and Seubert fails to expressly disclose the mirror is positioned off-axis of the node and/or at an angle relative to a node axis, Seubert teaches an optical element that is a mirror disposed near the node [E.g. 0016, 0015]. However, having the mirror positioned off-axis of the node and/or at an angle relative to a node axis fails 
For claim 12, Although Hilmar in view of Wang and Seubert fails to expressly disclose that the mirror configured to move, Seubert teaches an optical element that is a mirror disposed near the node [E.g. 0016, 0015]. However, having the mirror configured to move fails to yield unexpected resulted; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hilmar in view of Wang and Seubert to have the mirror to be configured to move in order to satisfy needs and/or environment requirement which require using such arrangement, also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Hilmar in view of Wang and Seubert.
For claim 13, Hilmar discloses wherein the one or more conditions includes the presence of one or more of smoke or fire in the predetermined area [E.g. 0053-0054, 0064, Fig. 2: smoke detection module 1].
For claim 14, is interpreted and rejected as discussed with respect to claim 1.
For claim 15, Hilmar discloses modifying a range of the node by utilizing the optical element [E.g. 0051: The exemplary optical smoke detection modules 1 shown are set up for optical connection to an external optoelectrical evaluation module 2 via two optical waveguides 3. The reference symbol 31 designates the forward conductor from the perspective of the 
For claim 17, Hilmar discloses modifying the divergence of an outgoing light and/or modifying an amount of scattered light received by the node by utilizing the optical element [E.g. 0051, 0054].
For claim 20, is interpreted and rejected as discussed with respect to claim 11.

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hilmar in view of Wang further in view of Seubert and further in view of Bum et al. (Bum; KR 2009/0120032; provided in the IDS and machine translation is used)
For claim 9, Hilmar in view of Wang and Seubert fails to expressly disclose wherein the optical element includes beam steering features.
However, as shown by Bum, it was well known in the art of optical fiber to include an optical element that includes beam steering features [E.g. page 4, line 31 – page 5 line 18].
It would have been obvious to one of ordinary skill in the art of displays before the effective filling date of the claimed invention to modify Hilmar in view of Seubert with the teaching of Bum because beam steering reduce interference also as it is merely combining prior art elements according to known methods to yield predictable results. 

Response to Remarks
5.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689